Exhibit 10.2

Geophysical Seismic Data Use License Agreement

This Geophysical Seismic Data Use License Agreement (this “License Agreement”)
is executed as of December 19, 2011, by and among Sanchez Oil & Gas Corporation,
a Delaware corporation (“SOG”), and the following (individually, a “Company,”
collectively, the “Companies”): Sanchez Energy Corporation, a Delaware
corporation (“Energy Corporation”), SEP Holdings III, LLC, a Delaware limited
liability company, SN Marquis LLC, a Delaware limited liability company, and any
other subsidiary of the Company that has executed a written agreement pursuant
to which such entity becomes a party to this License Agreement and agrees to be
bound by the provisions hereof as if such entity was a party hereunder.

WHEREAS, under the terms of the Services Agreement, dated the date hereof,
between SOG and Energy Corporation (as amended, restated or otherwise modified,
the “Services Agreement”), SOG has agreed to license to the Companies certain
Data (hereafter defined); and

WHEREAS, the Data covers, or relates to, the Oil and Gas Properties of the
Companies as defined in the Services Agreement.

In consideration of the mutual promises contained in the Services Agreement and
this License Agreement, along with other good and valuable consideration, SOG
and the Companies do hereby agree as follows:

1. License and Delivery. SOG hereby grants to each of the Companies, and such
Companies hereby accept, a non-exclusive, perpetual, non-terminable (except as
provided herein), royalty-free license to use the Data, including any
Intellectual Property included therein, including both Data now owned and
hereafter acquired during the term of the Services Agreement by SOG, upon the
terms and conditions set forth in this License Agreement. SOG shall deliver
copies of the Data, including both digital and hard copy if available, to the
Companies following each of their written request for its records and use
pursuant to the license granted in this License Agreement. As additional Data is
incorporated into the license granted hereunder during the term of the Services
Agreement, SOG shall supplement the foregoing delivery of copies. In the event
that any Company identifies any missing Data and requests copies from SOG, SOG
shall deliver such copies to the requesting Company.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
following meanings:

“Data” means seismic, geophysical and geological information, including without
limitation, all processed and reprocessed data, regardless of the form or medium
on which it is displayed or stored, but the term “Data” includes only such
seismic, geophysical and geological information relating to the Oil and Gas
Properties of the Companies that is proprietary to SOG and the use of which is
unrestricted by agreements SOG has with landowners or seismic data vendors. Each
Company acknowledges that SOG possesses (or will possess) seismic, geophysical
and geological information relating to such Oil and Gas Properties that is
either (i) owned by third parties and only licensed to SOG, or (ii) owned by SOG
but restricted by agreements with landowners or seismic data vendors
(collectively, the “Encumbered Data”). Notwithstanding anything herein to the
contrary, the term “Data” specifically excludes all Encumbered Data.



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent applications, patents, trademarks, service marks, trade
styles or dress, mask works, copyrights (including copyrights in computer
programs, software, computer code, documentation, drawings, specifications and
data), works of authorship, moral rights of authorship, rights in designs, trade
secrets, technology, inventions, invention disclosures, discoveries,
improvements, know-how, proprietary rights, formulae, processes, methods,
technical and business information and confidential and proprietary information,
and all other intellectual and industrial property rights, whether or not
subject to statutory registration or protection and, with respect to each of the
foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, derivative works, goodwill, and common law rights and causes of
action relating to any of the foregoing.

3. Data Ownership and Disclosure. SOG warrants that it owns and has the right to
license to each of the Companies the right to use the Data in connection with
the Oil and Gas Properties of the Companies. SOG represents, and each Company
acknowledges, that the Data constitutes a valuable trade secret which is not
generally available and is the property of SOG. Title to the Data will remain in
SOG and the Companies will acquire, under the terms hereof, only the right to
use the Data on the terms provided in this License Agreement. Except as
expressly permitted by this License Agreement, each Company agrees (a) to keep
the Data confidential, (b) to ensure that its employees and agents keep the Data
confidential and (c) not to disclose or show to, allow use by, or deliver the
Data to, any other person, except under the following conditions:

 

  (a) The Data may be made available by a Company to its consultant for the
purposes of providing technical services, including interpretation of the Data,
for the benefit of such Company provided that such consultant has first agreed
in writing (and a copy of such agreement has been provided to SOG), not to
divulge the Data or any interpretation therefrom to any person other than such
Company and to return immediately all copies of the Data to such Company upon
completion of such technical services. Each consultant must be a bona-fide
geophysical, geological or petroleum engineering consultant within the oil and
gas industry.

 

  (b) The Data may be shown to, but not released to or copied by, a third party
in a bona-fide attempt to secure partners for a specific drilling venture,
provided the disclosure to such party shall be limited to that Data, or portions
thereof, relative to the tracts under negotiation, and shown under an agreement
of confidentiality. Further, no Company shall allow any such third parties to
remove the Data from a Company’s premises or to retain any printed and/or
digital representations of the Data. Each Company agrees that the Data shall not
be shown to a third party to assist said party in making a regional
interpretation. In the event such prospective partner(s) becomes a contractually
related partner(s) of a Company, each such Company shall thereafter agree that
such Data may not be shown to such contractually related partner(s), and such
partner(s) shall be required to execute a separate license agreement to gain
access to such Data.

 

Geophysical Seismic Date Use License

 

2



--------------------------------------------------------------------------------

  (c) Except as otherwise provided in this License Agreement the Data shall
remain in the physical possession of the Company to which it is delivered, and
shall not be delivered to any third party or a consultant without the prior
written consent of SOG.

 

  (d) Subject to an agreement of confidentiality, the Data may be delivered for
storage to a third party who is a bona fide seismic storage contractor in the
oil and gas industry engaged in providing central storage facilities and
retrieval services.

 

  (e) Subject to an agreement of confidentiality, the Data may also be delivered
on a temporary basis for processing, reprocessing and cleaning to a third party
who is a bona fide seismic data processor in the oil and gas industry. Upon
completion of such processing, reprocessing or cleaning, Data and copies of said
Data shall be returned immediately to the Company providing such Data.

 

  (f) Subject to an agreement of confidentiality, a Company may disclose the
Data to (A) another company owning 50% or more of the voting stock of such
Company (a “parent”); or (B) a company of which such Company owns 50% or more of
the voting stock (a “subsidiary”); or (C) a company owned 50% or more by a
parent of such Company (an “affiliate”). Such disclosure may be made by
providing copies of the Data to such other company.

 

  (g) The Data may be disclosed to the extent such disclosure is specifically
required by law, governmental or court decree, order, rule or regulation, or by
any similar legal process. If a Company is required by law, governmental or
court decree, order, rule or regulation, or by any similar legal process to
disclose any Data, such Company shall: (A) promptly advise SOG in writing of
such obligation, including the Data to be disclosed; and (B) permit SOG a
reasonable time (at least ten (10) business days unless a shorter time is
required for making such a disclosure) to take any steps SOG deems appropriate
prior to any compelled disclosure, including, but not limited to, seeking an
appropriate protective order. If, in the absence of a protective order or other
appropriate relief, such Company is nevertheless compelled to disclose all or
part of the Data, Company shall disclose only that portion of the Data that
Company is advised by written opinion of counsel is legally required to be
disclosed in compliance with the relevant process. In the event of such
disclosure, such Company shall give SOG written notice of the Data to be
disclosed as far in advance of its disclosure as practicable, and upon SOG’s
request, such Company shall use reasonable efforts to obtain assurances that the
disclosed Data will be accorded confidential treatment.

 

Geophysical Seismic Date Use License

 

3



--------------------------------------------------------------------------------

It is specifically agreed, that such identified third parties under this
Section 3 to whom the Data may be delivered shall handle the Data for the sole
benefit of Company and shall have no right to use the Data for their own
benefit.

4. Internal Use of Data. The Data licensed under this License Agreement is being
licensed for the sole internal use of the Companies.

5. Taxes. In the event any sales, gross receipts, value added, use or similar
tax is levied or assessed against SOG as a consequence of the licensing of Data
to a Company hereunder, such taxes will be for the sole account of such Company,
who will promptly reimburse SOG in full for any taxes so paid by SOG upon
receipt by such Company of SOG’s invoice.

6. Warranties and Disclaimers. SOG WARRANTS THAT IT OWNS OR CONTROLS THE
OWNERSHIP RIGHTS IN THE DATA GRANTED IN THIS LICENSE AGREEMENT AND HAS FULL
AUTHORITY AND POWER TO GRANT TO THE COMPANIES THE DATA USE RIGHTS, INCLUDING ANY
INTELLECTUAL PROPERTY RIGHTS ASSOCIATED WITH THE DATA. THE DATA DELIVERED
HEREUNDER WILL BE, TO SOG’S KNOWLEDGE, INFORMATION, AND BELIEF, ACQUIRED AND
PROCESSED IN ACCORDANCE WITH ACCEPTED PRACTICES OF THE GEOPHYSICAL PROFESSION.
HOWEVER, EACH COMPANY ACKNOWLEDGES IT IS ACCEPTING ALL DATA SUBJECT TO THIS
LICENSE AGREEMENT “AS IS” AND SOG MAKES NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, WITH RESPECT TO THE ACCURACY OR USEFULNESS OF SUCH DATA AND ANY
IMPLIED WARRANTIES OR REPRESENTATIONS ARE HEREBY EXPRESSLY DISCLAIMED. SUCH DATA
IS DELIVERED HEREUNDER WITH THE UNDERSTANDING AND AGREEMENT OF EACH COMPANY THAT
ANY ACTION TAKEN OR EXPENDITURE MADE BY SUCH COMPANY OR ANY PERSON OR ENTITY
PERMITTED ACCESS TO THE DATA IN ACCORDANCE WITH THIS LICENSE WILL BE AT SUCH
PARTY’S SOLE RISK AND NEITHER COMPANY NOR ANY OTHER SUCH PARTY WILL HAVE ANY
CLAIM AGAINST AND EACH HEREBY RELEASES SOG FROM ANY LIABILITY AS A CONSEQUENCE
THEREOF, EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN OR IN THE SERVICES AGREEMENT.
SOG MAKES NO REPRESENTATION THAT OIL AND GAS OR OTHER MINERAL LEASES WILL BE
GRANTED OR OTHER EXPLORATION ACTIVITY WILL BE AUTHORIZED FOR AREAS COVERED BY
THE DATA BY ANY INDIVIDUAL, CORPORATION, GOVERNMENT ENTITY OR OTHER THIRD PARTY
AND ANY IMPLIED WARRANTY OR REPRESENTATION TO THAT EFFECT IS HEREBY EXPRESSLY
DISCLAIMED. EXCEPT AS MAY BE EXPRESSLY PROVIDED FOR IN THE SERVICES AGREEMENT,
SOG SHALL NOT BE LIABLE TO A COMPANY OR ANY OTHER PARTY FOR PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF SUCH
COMPANY’S OR ANY OTHER PARTY’S POSSESSION, CONTROL OR USE OF THE DATA,
INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR BUSINESS INTERRUPTION, HOWEVER
SAME MAY BE CAUSED.

 

Geophysical Seismic Date Use License

 

4



--------------------------------------------------------------------------------

7. Term and Termination. Unless earlier terminated, this License Agreement
(subject to Section 12) will terminate concurrently upon termination or
expiration of the Services Agreement. Within 30 days of being requested in
writing by SOG after termination of this License Agreement, the Companies shall
return to SOG, or, at SOG’s election, destroy all of the Data (which for the
purposes of this Section 7 includes all analysis, studies or other information
generated by the Companies that contains, reflects or is derived from the
furnished Data) and deliver written certification to SOG that all of it has been
destroyed. Notwithstanding the foregoing, SOG and the Companies agree that:
(a) the Companies are not obligated to destroy any of their decision-making
documents submitted to their management or board of directors (or similar
governing body), or corporate documents which are required by applicable law to
be retained, that incidentally reflect or refer to the Data, provided that the
Companies will take appropriate measures, using not less than a reasonable
degree of care, to preserve the confidentiality of such Data; and (b) the
computer system of the Companies may automatically back-up Data disclosed under
this License Agreement, and to the extent the computer back-up procedures of the
Companies create copies of the Data, the Companies may retain those copies for
the period that they normally archive backed-up computer records, which copies
shall be subject to the provisions of this License Agreement until destroyed.
Notwithstanding the return or destruction of the Data, the Companies shall
continue to be bound by the confidentiality and other obligations hereunder.

8. Severability. The invalidity, illegality, or unenforceability of any
provision of this License Agreement, or the occurrence of any event rendering
any portion or provision of this License Agreement void, shall in no way affect
the validity or enforceability of any other portion or provision of this License
Agreement. Any invalid, illegal, unenforceable or void provision shall be deemed
severed from this License Agreement and the balance of this License Agreement
shall be construed and enforced as if this License Agreement did not contain the
particular portion or provision held to be invalid, illegal, unenforceable or
void. The parties further agree to reform this License Agreement to replace any
stricken provision with a valid provision that comes as close as possible to the
intent of the stricken provision. The provisions of this Section 8 shall not
prevent the entire License Agreement from being void should a provision which is
the essence of this License Agreement be determined to be invalid, illegal,
unenforceable or void.

9. Assignability. The Companies may not assign or transfer divisibly its rights
or obligations under this License Agreement in whole or in part without the
prior written consent of SOG.

10. Choice of Law and Venue. This License Agreement, its interpretation, and any
disputes relating, arising out of or connected with this License Agreement,
shall be governed by and construed in accordance with the laws of the State of
Texas (other than conflict of law principles that would apply the law of another
jurisdiction). Any dispute between SOG and a Company that cannot be resolved by
mutual agreement shall be resolved and decided by the federal or state courts
located in Harris County, Texas, and the parties hereto do hereby irrevocably
submit themselves to the venue and jurisdiction of such courts for such
purposes.

 

Geophysical Seismic Date Use License

 

5



--------------------------------------------------------------------------------

11. Headings. Headings are for convenience of reference only and shall not
affect the interpretation of any provision.

12. Survival of Terms. All terms and conditions of this License Agreement
relating to the ownership or confidentiality of, or to the restrictions on the
use, transfer, and disclosure of, Data shall remain in full force and effect,
and shall survive any termination of this License Agreement.

13. Waiver. Either party’s failure to insist on performance of any of the terms
or conditions of this License Agreement shall not preclude that party from
thereafter insisting upon, nor relieve the other party from its responsibilities
to comply with, each and every requirement of this License Agreement. Further,
no waiver by either party of any requirement of this License Agreement shall be
effective unless such waiver is expressly set forth in a writing signed by the
waiving party and, if such waiving party is a Company, approved by the audit
committee of the board of directors of Energy Corporation.

14. Entire Agreement. This License Agreement and the Services Agreement set
forth the entire agreement of the parties with respect to the subject matter
hereof and any prior agreements, written or oral, relating thereto are hereby
superseded. In the event of a conflict between this License Agreement and the
Services Agreement, the Services Agreement shall control.

15. Amendment. No modification or amendment of this License Agreement shall be
binding upon any party hereto unless such modification or amendment has been
approved by the audit committee of the board of directors of Energy Corporation
and is in writing and signed by all parties hereto.

[Remainder of page intentionally blank; signature page Follows]

 

Geophysical Seismic Date Use License

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed as of the date first above written.

 

SOG:   

Companies:

SANCHEZ OIL & GAS CORPORATION

   SANCHEZ ENERGY CORPORATION

By: /s/ Antonio R. Sanchez, III

Name: Antonio R. Sanchez, III

  

By: /s/ Antonio R. Sanchez, III

Name: Antonio R. Sanchez, III

Title: President

 

Date: 12/19/11

  

Title: President, Chief Executive

Officer and Chairman of the

Board of Directors

   Date: 12/19/11    SEP HOLDINGS III, LLC   

By: SEP Management I, LLC, its general partner

By: /s/ Antonio R. Sanchez, III

Name: Antonio R. Sanchez, III

   Title: President    Date: 12/19/11       SN MARQUIS LLC   

By: /s/ Antonio R. Sanchez, III

Name: Antonio R. Sanchez, III

  

Title: President, Chief Executive

Officer and Chairman of the

Board of Directors

   Date: 12/19/11

 

Geophysical Seismic Date Use License

 

7